Citation Nr: 1231059	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus type II associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2009 Substantive Appeal (VA Form 9) pertaining to his claim for service connection for heart disease, he requested to be scheduled for a Board hearing at the RO.  In an October 2009 letter, the Veteran was notified that he had been placed on a list of persons wishing to appear before the traveling section.  In August 2011, the Veteran was notified of the option to present testimony at a Videoconference hearing with a Veteran's Law Judge in lieu of the Travel Board hearing requested.  In February 2012, the Veteran responded that he wished to have a Board hearing by live videoconference.  In August 2012, the claim was certified to the Board with reiteration that the Veteran wished to be scheduled for a Videoconference hearing at the RO with a Veterans Law Judge.  To date, the Veteran has not been afforded a Videoconference hearing as requested. 

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a Videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Veteran and his representative of the date and time of the hearing.  If the appellant wishes to withdraw his request for the hearing, he must inform the RO of that fact in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


